UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 MUHAMMAD SAI PHIPPS,
                         Plaintiff,

                         v.                          Case No. 21-cv-2982 (CRC)

 MASJIDS, MOSQUES, et al.,

                         Defendants.

                                      MEMORANDUM OPINION

       Plaintiff, proceeding pro se, has filed a complaint and motion to appoint counsel. ECF

Nos. 3, 7. 1 The court will dismiss the case because the complaint fails to meet the minimal

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. And it will deny the

pending motion to appoint counsel as moot.

       Although not held to the same stringent standards as are seasoned lawyers, pro se litigants

must still comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,

239 (D.D.C. 1987). Federal Rule of Civil Procedure 8(a) requires pleadings to contain “(1) a short

and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). The Rule 8 standard

ensures that defendants receive fair notice of the claim being asserted so that they can prepare a

responsive answer and an adequate defense. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C.




       1
         The Court notes that Mr. Phipps filed a complaint, ECF No. 1, an amended complaint,
ECF No. 7, and four “errata,” which include additional “evidence” and two copies of his
“complete complaint,” ECF Nos. 8-11. The Court did not grant Phipps leave to file a second or
third amended complaint, and therefore only considers the first. See Fed. R. Civ. P. 15(a)(2).
Even if the Court were to consider Phipps’s “corrected” pleadings, it would not change the
Court’s decision, as these documents are all largely the same. See ECF Nos. 7, 10, 11.
1977). A pleading “that is excessively long, rambling, disjointed, incoherent, or full of irrelevant

and confusing material will patently fail [Rule 8(a)’s] standard.” Jiggetts v. D.C., 319 F.R.D. 408,

413 (D.D.C. 2017) (internal quotation marks omitted).

       Phipps’s pleading is “rambling and largely incomprehensible.” Powers v. U.S. Dep’t of

Just., 646 F. Supp. 2d 153, 155 (D.D.C. 2009). The complaint lists as defendants “Mosques,

Masjids” in all 50 states of America, without naming any organization or person specifically.

The complaint appears to take issue with Zakat—the Islamic practice of giving a percentage of

one’s income to charity—but does not explain what Phipps thinks is wrong with the practice or

what relief he seeks. And although Phipps’s complaint invokes federal question jurisdiction, he

identifies no federal statute, treaty, or provision of the United States Constitution as a basis for

his legal claim. Nor does he allege any violation of state law that the Court could hear in

diversity.

       The complaint, therefore, fails to meet the minimal pleading requirements of Rule 8(a)

and is dismissed without prejudice. Ciralsky v. CIA, 355 F.3d 661, 669 (D.C. Cir. 2004) (“Rule

41(b) authorizes the court to dismiss either a claim or an action because of the plaintiff's failure

to comply with the Federal Rules.”). A separate order will follow.




                                                               CHRISTOPHER R. COOPER
                                                               United States District Judge

Date: February 2, 2022



                                                  2